703 S.E.2d 154 (2010)
Louis G. ANTONELLIS
v.
CUMBERLAND COUNTY SCHOOLS BOARD OF EDUCATION and
Dr. William C. Harrison, Superintendent, Donna Weeks, Human Resources Jeff Jernigan, Principal.
No. 398P10.
Supreme Court of North Carolina.
November 4, 2010.
Louis G. Antonellis, pro se.
Theresa M. Sprain, Raleigh, K. Curry Gaskins, for Cumberland County Schools Board of Education, et al.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by Plaintiff on the 9th of September 2010 in this matter pursuant to G.S. 7A-30 (substantial constitutional question), the following order was entered and is hereby certified to the North Carolina Court of Appeals: the notice of appeal is
"Dismissed Ex Mero Motu by order of the Court in conference, this the 4th of November 2010."
Upon consideration of the petition filed on the 9th of September 2010 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 4th of November 2010."